COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     In re Jason T. Pegues

Appellate case number:   01-15-00535-CR

Trial court case number: 94-DCR-026185

Trial court:             240th District Court of Fort Bend County

       The Court REQUESTS a response to the petition for writ of mandamus from the State of
Texas. The response, if any, is due 30 days from the date of this order.
       It is so ORDERED.

Judge’s signature: ____/s/_Harvey Brown
                   X Acting individually


Date: June 23, 2015